                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


                                  |
 IN THE MATTER OF:                |
                                  |
 SEARCH AND SEIZURE WARRANTS,     |
 APPLICATIONS, PEN REGISTERS, AND |                     CASE NO. 2:19-MJ-00202
 NON-DISCLOSURE ORDERS            |
                                  |                     MAGISTRATE JUDGE JOLSON
                                  |
                                  |
                                  |
                                  |
                                  |



                       MOTION TO UNSEAL SEARCH WARRANT

       Now comes the United States of America, by Vipal J. Patel, Acting United States Attorney,

and Jessica W. Knight, Assistant United States Attorney, for the Southern District of Ohio, Eastern

Division, and respectfully requests that the search warrant, the case, and any accompanying filings

in the above-related matter be unsealed.



                                                     Respectfully submitted,

                                                     VIPAL J. PATEL
                                                     Acting United States Attorney

                                                     s/ Jessica W. Knight
                                                     JESSICA W. KNIGHT (86615)
                                                     Assistant United States Attorney
                                                     303 Marconi Boulevard, Suite 200
                                                     Columbus, Ohio 43215
                                                     Office: (614) 469-5715
                                                     Fax: (614) 469-5653
                                                     E-mail: Jessica.knight@usdoj.gov
